DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Office Action is in response to the Applicant’s Amendment filed on 03/01/2022.  In virtue of the amendment:
Claims 1-4, 6 and 8-21 are present in the instant application.
Claims 1 and 6 are currently amended.
Claims 5 and 7 are canceled.
The Applicant’s argument, in response to the rejection of claims 1-6, 8 and 15-20, filed on 03/01/2022 have been considered and found persuasive.  Therefore, amended claims 1-4, 6, and 8-21, after comprehensive searching, are allowable.

Examiner’s Statement of Reasons for Allowance
Claims 1-4, 6 and 8-21 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… current control circuitry for controlling a current through a load, the current control circuitry comprising: amplifier circuitry; reference voltage generator circuitry configured to supply a fixed reference voltage to a first input of the amplifier circuitry; an output stage comprising: a control terminal coupled to an output of the amplifier circuitry; a current input terminal configured to be coupled to the load; and a current output terminal; a variable resistance coupled to the current output terminal of the output stage; and a feedback path between the current output terminal of the output stage and a second terminal of the amplifier circuitry for providing a feedback voltage to a second input of the amplifier circuitry; wherein the variable resistance comprises a resistive digital to analogue converter (DAC), wherein a resistance of the resistive DAC is based on a digital code input to the resistive DAC, and wherein the switch is operable to couple the first and second inputs of the amplifier circuitry during a change from one digital code input to the resistive DAC to another digital code input to the resistive DAC” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-4, 6, 8-16 and 18-20 are allowed as being dependent on claim 1),
“… current control circuitry for controlling a current through a load, the current control circuitry comprising: amplifier circuitry; reference voltage generator circuitry configured to supply a reference voltage to a first input of the amplifier circuitry; an output stage comprising: a control terminal coupled to an output of the amplifier circuitry; a current input terminal configured to be coupled to the load; and a current output terminal; a feedback path between the current output terminal of the output stage and a second terminal of the amplifier circuitry for providing a feedback voltage to a second input of the amplifier circuitry; and a current sense resistor coupled to ground in a current path for the load current” and combination thereof, in the claim(s), i.e., claim 17, and
“… current control circuitry for controlling a current through a load, the current control circuitry comprising: amplifier circuitry; reference voltage generator circuitry configured to supply a fixed reference voltage to a first input of the amplifier circuitry; an output stage comprising: a control terminal coupled to an output of the amplifier circuitry; a current input terminal configured to be coupled to the load; and a current output terminal; a variable resistance coupled to the current output terminal of the output stage; a feedback path between the current output terminal of the output stage and a second terminal of the amplifier circuitry for providing a feedback voltage to a second input of the amplifier circuitry; a current sense resistor coupled in series between the variable resistance and ground, wherein the current sense signal is configured to generate a signal indicative of the current through the load; and processing circuitry configured to adjust the operation of the current control circuitry based on the signal indicative of the current through the load” and combination thereof, in the claim(s), i.e., claim 21, which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Lee (U.S. Patent 7,145,295 B1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844